v/e, of the jury, find, that about three o’clock, on the fourth of July, 1791, John Crane, the prisoner at the bar, was informed by his reapers, that one of Camp*587bell’s reapers had sent a, challenge to his. That in consequence of this supposed challenge, the said John Crane went with others out of his own field, into the field of the said Campbell, which was adjoining to that of Crane’s, and that the said Crane did make use of threatening language, such as he could whip any man in the field, meaning Campbell’s reapers, amongst which was Ábraham Yan Horn: but after some altercation, we find all parties appear to be reconciled. But, before said Crane left the field, another dispute arose, in which Crane challenged them to fight, man for man, which Campbell’s party agreed to do ; of which number the said Abraham Yan Horn was one. When the parties came near, they parleyed and disputed for some time ; the issue of which was that the prisoner at the bar swore that if he fought any man that day, he would let out his guts ; and likewise, that he would fight Joseph Yan Horn the next morning for ten dollars, which the said Abraham Yan Horn was to bet him.
Between sun-down and dark, Abraham Van Horn, with others, was passing through the prisoner’s field, to confirm the bet, singing and making a noise. He ordered them out, and said he would blow them through; and they went out. He called for his gun, which was refused, and then for his knife, and pursued them to the fence; and there exclaimed to Abraham Van Horn, you have used me ill, and I’ll be damned if I don’t have satisfaction. After some intemperate words between him and Van Horn, Van Horn took off his shirt, and they attempted to get at each other through the fence. The prisoner struck Merchant, one of Campbell’s men, who struck back, and the prisoner and Van Horn clinched, and the prisoner was thrown. Presently Van Horn exclaimed, enough; that his guts were cut out. The wounds were mortal, and Van Horn died.— Held murder.
The prisoner at the bar leaving Campbell’s field, after some time a certain John Dawkins, one of Crane’s reapers, suspected some insult given by Campbell’s party, and going to fight any one that would insult him. The prisoner at the bar observing this, requested the said Dawkins to get him a club, and he would take his knife ; which knife he took out of his pocket, declaring they could clear their way through the whole of Campbell's party; upon which the said Dawkins desisted from prosecuting his intentions, and likewise the prisoner at the bar. We find that between sunset and dark, the said Abraham Yan Horn, with several others, were passing through the field of John Crane, the prisoner at the bar, to confirm a bet, which was to ensue the next morning ; and also making a noise and singing, which the said *588Dawkins conceived was an insult tó the prisoner at the pai. and his party. Thereupon Dawkins called out that he could Whip Joseph Van Horn. Joseph .Van Horn replied, it would be no credit to him if he did, as he was a larger man; upon which the prisoner at the bar came out, and ordered them out of his field, or he would.blow them through; upon which they immediately quitted the field. He then called for his gun, which was refused by his wife: he then called for his knife, and pursued them to the fence, exclaiming, “Van Horn, you have used me ill, and I’ll be damned if I don’t have satisfaction.” Then the said Abraham Van Horn replied, not more so than you have used me : the prisoner then requested the said Abraham Van Horn to come over the fence and fight' him; the said Abraham Varí Horn made answer, that he, the said prisoner at the bar, Would use a knife or razor: the said prisoner at the bar replied, come over the fence and I will give a fair fight. The wife of the said prisoner at the bar came down crying out, “Hr. Crane, I am surprised you should demean yourself to fight with such a set of negrofied puppies.” By this time the prisoner at the bar, and the said Abraham Van Horn were much irritated at each other; the said Abraham Van Horn and Isaac Merchant, one of Campbell’s reapers, had their shirts stripped off, which the prisoner at the bar had not. The prisoner at the bar, and the said Abraham Van Horn' attempted to get at each other across the fence, but were prevented by John Dawkins: then the said prisoner struck at Merchant, who struck the said prisoner at .the bar, and turned him round, who immediately joined in combat with the said Abraham Van Horn. We find in the combat that the said Abraham Van Horn threw the prisoner at the bar on the ground; and kept him there for some time: at length, the prisoner at the bar seemed to get the advantage of the said Abraham Van Horn ; at which time the said Abraham Van Horn cried enough, and said his guts were cut out. We do find that the said Abraham Van Horn did' receive several wounds with a knife, or some sharp instrument; of which wounds the said Abraham Van Horn died; and that the said wounds were given by the prisoner at the bar. Upon the whole matter the jury pray the advice of the court; and if the court *589should be of opinion that the prisoner is guilty of murder, then we of the jury do find that the prisoner is guilty of murder: and if the court shall be of opinion that the prisoner is not guilty of murder, but of manslaughter, then we the jury do find the prisoner not guilty of murder, but guilty of manslaughter.
gee antg TOi. i,
The District Court not being advised what judgment to give on this verdict, adjourned the question, with the consent of the prisoner, to the general court for difficulty.
On the 21st of Nov. 1791, the general court, consisting of Judges Prentis, Tyler, Henry, Jones, Roane and Nelson, entered the following judgment: “ This day came as well the attorney general, as the counsel for the said Crane ; and thereupon the question of law, arising upon the special verdict in the transcript of the record of the said case mentioned, to wit, whether the said Crane be guilty of murder or manslaughter, being argued, it is the opinion of the court, that the said Crane is guilty of murder, which is to be certified to the district court of Winchester.”
Note. If the prisoner be assaulted and beaten, and runs to his house an hundred yards or more, and returns in three or four minutes with a knife, and stabs the assailant, it is manslaughter. State v. Norris, 1 Hayw. 429. But a sudden transport of passion shall never make the killing of a person manslaughter,. unlóSs it deprived the party of his reasoning faculties from the time when it was raised, until the giving of the mortal wound. Rex v. One-by, 2 Ld. Raym. 1485. Stra. 766.